Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8737 Page 1 of 21



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   PETER H. CHANG
      Deputy Attorney General
  5   State Bar No. 241467
      JOHN D. ECHEVERRIA
  6   Deputy Attorney General
      State Bar No. 268843
  7    455 Golden Gate Avenue, Suite 11000
       San Francisco, CA 94102-7004
  8    Telephone: (415) 510-3479
       Fax: (415) 703-1234
  9    E-mail: John.Echeverria@doj.ca.gov
      Attorneys for Defendants Xavier Becerra, in
 10   his official capacity as Attorney General of
      the State of California, and Luis Lopez, in his
 11   official capacity as Director of the
      Department of Justice Bureau of Firearms
 12
 13                     IN THE UNITED STATES DISTRICT COURT
 14                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 15
 16   JAMES MILLER; PATRICK RUSS;                    Case No. 19-cv-1537-BEN-JLB
      WENDY HAUFFEN; NEIL
 17   RUTHERFORD; ADRIAN                             DEFENDANTS’ ANSWER TO
      SEVILLA; RYAN PETERSON;                        FIRST AMENDED COMPLAINT
 18   GUNFIGHTER TACTICAL, LLC;                      FOR DECLARATORY AND
      JOHN PHILLIPS; PWGG, L.P.; SAN                 INJUNCTIVE RELIEF
 19   DIEGO COUNTY GUN OWNERS
      PAC; CALIFORNIA GUN RIGHTS                     Judge:        Hon. Roger T. Benitez
 20   FOUNDATION; SECOND                             Courtroom: 5A
      AMENDMENT FOUNDATION; and                      Action Filed: August 15, 2019
 21   FIREARMS POLICY COALITION,                     Trial Date: January 21, 2021
      INC.,
 22
                                       Plaintiffs,
 23
                   v.
 24
 25   CALIFORNIA ATTORNEY
      GENERAL XAVIER BECERRA;
 26   and DOJ BUREAU OF FIREARMS
      DIRECTOR BRENT ORICK,
 27
                                    Defendants.
 28
          Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                        (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8738 Page 2 of 21



  1        Defendants Xavier Becerra, in his official capacity as Attorney General of the
  2   State of California, and Luis Lopez, in his official capacity as Director of the
  3   Department of Justice Bureau of Firearms1 (together, “Defendants”), submit their
  4   answer in response to Plaintiffs’ First Amended Complaint for Declaratory and
  5   Injunctive Relief (the “Complaint”) (Dkt. 9). Defendants hereby answer the
  6   Complaint, in paragraphs that correspond to the Complaint’s paragraphs, as
  7   follows:
  8                                      THE PARTIES2
  9        1.    Defendants lack sufficient knowledge or information to form a belief as
 10   to the truth of the allegations in paragraph 1, and on that basis, deny each and every
 11   allegation therein. The statement in footnote 1 is not an averment of fact to which
 12   Defendants are required to respond. To the extent a response is required,
 13   Defendants deny any allegation in footnote 1.
 14        2.    Defendants lack sufficient knowledge or information to form a belief as
 15   to the truth of the allegations in paragraph 2, and on that basis, deny each and every
 16   allegation therein.
 17        3.    Defendants lack sufficient knowledge or information to form a belief as
 18   to the truth of the allegations in paragraph 3, and on that basis, deny each and every
 19   allegation therein.
 20        4.    Defendants lack sufficient knowledge or information to form a belief as
 21   to the truth of the allegations in paragraph 4, and on that basis, deny each and every
 22   allegation therein.
 23
 24
 25         1
              Pursuant to Federal Rule of Civil Procedure 25(d), Bureau of Firearms
 26   Director Luis Lopez, in his official capacity, is substituted for former Interim
      Director Brent E. Orick.
            2
 27           For the convenience of the Court and the parties, Defendants utilize certain
      headings set forth in the Complaint. In doing so, Defendants neither admit nor
 28   deny any allegations that may be suggested by the Complaint’s headings.
                                                  1
          Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                        (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8739 Page 3 of 21



  1        5.   Defendants lack sufficient knowledge or information to form a belief as
  2   to the truth of the allegations in paragraph 5, and on that basis, deny each and every
  3   allegation therein.
  4        6.   Defendants lack sufficient knowledge or information to form a belief as
  5   to the truth of the allegations in paragraph 6, and on that basis, deny each and every
  6   allegation therein.
  7        7.   Defendants lack sufficient knowledge or information to form a belief as
  8   to the truth of the allegations in paragraph 7, and on that basis, deny each and every
  9   allegation therein.
 10        8.   Defendants lack sufficient knowledge or information to form a belief as
 11   to the truth of the allegations in paragraph 8, and on that basis, deny each and every
 12   allegation therein.
 13        9.   Defendants lack sufficient knowledge or information to form a belief as
 14   to the truth of the allegations in paragraph 9, and on that basis, deny each and every
 15   allegation therein.
 16        10. Defendants lack sufficient knowledge or information to form a belief as
 17   to the truth of the allegations in paragraph 10, and on that basis, deny each and
 18   every allegation therein.
 19        11. The allegations in the fifth sentence of paragraph 11 characterize
 20   Plaintiffs’ claims and are not averments of fact to which Defendants are required to
 21   respond. To the extent a response is required, Defendants deny the allegations in
 22   the fifth sentence of paragraph 11. As for the remaining allegations in paragraph
 23   11, Defendants lack sufficient knowledge or information to form a belief as to the
 24   truth of those allegations, and on that basis, deny each of those allegations.
 25        12. The allegations in the sixth sentence of paragraph 12 characterize
 26   Plaintiffs’ claims and are not averments of fact to which Defendants are required to
 27   respond. To the extent a response is required, Defendants deny the allegations in
 28   the sixth sentence of paragraph 12. As for the remaining allegations in
                                                  2
          Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                        (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8740 Page 4 of 21



  1   paragraph 12, Defendants lack sufficient knowledge or information to form a belief
  2   as to the truth of those allegations, and on that basis, deny each of those allegations.
  3        13. The allegations in the fifth sentence of paragraph 13 characterize
  4   Plaintiffs’ claims and are not averments of fact to which Defendants are required to
  5   respond. To the extent a response is required, Defendants deny the allegations in
  6   the fifth sentence of paragraph 13. As for the remaining allegations in
  7   paragraph 13, Defendants lack sufficient knowledge or information to form a belief
  8   as to the truth of those allegations, and on that basis, deny each of those allegations.
  9        14. The allegations in paragraph 14 characterize Plaintiffs’ claims and are not
 10   averments of fact to which Defendants are required to respond. To the extent a
 11   response is required, Defendants deny the allegations in paragraph 14.
 12        15. Defendants admit that Xavier Becerra is the Attorney General of the
 13   State of California, that the Complaint names the Attorney General as a defendant
 14   in his official capacity, that the Attorney General is the chief law officer of the State
 15   of California, and that the Attorney General and the Department of Justice maintain
 16   an office in San Diego, California. Defendants also admit that article V, section 13,
 17   of the California Constitution speaks for itself. Otherwise, the allegations in
 18   paragraph 15 are conclusions of law and not averments of fact to which Defendants
 19   are required to respond. To the extent a response is required, and except as
 20   specifically admitted, Defendants deny the allegations in paragraph 15.
 21        16. Defendants admit that the Complaint names the former Interim Director
 22   of the California Department of Justice Bureau of Firearms as a defendant in his
 23   official capacity and that Luis Lopez is the current Director of the California
 24   Department of Justice Bureau of Firearms. Otherwise, the allegations contained in
 25   paragraph 16 are conclusions of law and not averments of fact to which Defendants
 26   are required to respond. To the extent a response is required, and except as
 27   specifically admitted, Defendants deny the allegations in paragraph 16.
 28
                                                  3
          Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                        (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8741 Page 5 of 21



  1                              JURISDICTION AND VENUE
  2        17. Defendants admit that this Court has jurisdiction over this action. Except
  3   as specifically admitted, Defendants deny the allegations in paragraph 17.
  4        18. Defendants admit that venue is proper in this Court. Except as
  5   specifically admitted, Defendants deny the allegations in paragraph 18.
  6                                STATEMENT OF FACTS
  7        19. The allegations in paragraph 19 characterize Plaintiffs’ claims and legal
  8   conclusions and are not averments of fact to which Defendants are required to
  9   respond. To the extent a response is required, Defendants deny the allegations in
 10   paragraph 19.
 11        20. The allegations in paragraph 20 characterize Plaintiffs’ claims and legal
 12   conclusions and are not averments of fact to which Defendants are required to
 13   respond. To the extent a response is required, Defendants deny the allegations in
 14   paragraph 20.
 15        21. Defendants admit that the statutes and judicial decision referenced in
 16   paragraph 21 speak for themselves. Otherwise, the allegations in paragraph 21
 17   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact
 18   to which Defendants are required to respond. To the extent a response is required,
 19   and except as specifically admitted, Defendants deny the allegations in
 20   paragraph 21.
 21        22. Defendants admit that the judicial decision referenced in paragraph 22
 22   speaks for itself. Otherwise, the allegations in paragraph 22 characterize Plaintiffs’
 23   claims and legal conclusions and are not averments of fact to which Defendants are
 24   required to respond. To the extent a response is required, and except as specifically
 25   admitted, Defendants deny the allegations in paragraph 22.
 26        23. Defendants admit that the statute referred to in footnote 2 speaks for
 27   itself. Otherwise, the allegations in paragraph 23 characterize Plaintiffs’ claims and
 28   legal conclusions and are not averments of fact to which Defendants are required to
                                                  4
          Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                        (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8742 Page 6 of 21



  1   respond. To the extent a response is required, and except as specifically admitted,
  2   Defendants deny the allegations in paragraph 23.
  3        24. Defendants admit that the Second Amendment to the United States
  4   Constitution speaks for itself. Except as specifically admitted, Defendants deny the
  5   allegations in paragraph 24.
  6        25. The allegations in paragraph 25 characterize Plaintiffs’ claims and legal
  7   conclusions and are not averments of fact to which Defendants are required to
  8   respond. To the extent a response is required, Defendants deny the allegations in
  9   paragraph 25.
 10        26. Defendants admit that the Second Amendment to the United States
 11   Constitution and the judicial opinion referenced in paragraph 26 speak for
 12   themselves. Except as specifically admitted, Defendants deny the allegations in
 13   paragraph 26.
 14        27. Defendants admit that the statute quoted in paragraph 27 speaks for itself.
 15   Except as specifically admitted, Defendants deny the allegations in paragraph 27.
 16        28. Defendants admit that the statute and regulations referenced in paragraph
 17   28 speak for themselves. Except as specifically admitted, Defendants deny the
 18   allegations in paragraph 28.
 19        29. The allegations in paragraph 29 characterize Plaintiffs’ claims and legal
 20   conclusions and are not averments of fact to which Defendants are required to
 21   respond. To the extent a response is required, Defendants deny the allegations in
 22   paragraph 29.
 23        30. Defendants admit that the regulation quoted in footnote 3 speaks for
 24   itself. Otherwise, the allegations in paragraph 30 characterize Plaintiffs’ claims and
 25   legal conclusions and are not averments of fact to which Defendants are required to
 26   respond. To the extent a response is required, and except as specifically admitted,
 27   Defendants deny the allegations in paragraph 30.
 28
                                                  5
          Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                        (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8743 Page 7 of 21



  1        31. Defendants admit that the statutes and regulations referenced in
  2   paragraph 31 speak for themselves. Otherwise, the allegations in paragraph 31 are
  3   legal conclusions and not averments of fact to which Defendants are required to
  4   respond. To the extent a response is required, and except as specifically admitted,
  5   Defendants deny the allegations in paragraph 31.
  6        32. Defendants admit that the statute referenced in paragraph 32 speaks for
  7   itself. Otherwise, the allegations in paragraph 32 are legal conclusions and not
  8   averments of fact to which Defendants are required to respond. To the extent a
  9   response is required, and except as specifically admitted, Defendants deny the
 10   allegations in paragraph 32.
 11        33. Defendants admit that the statute referenced in paragraph 33 speaks for
 12   itself. Otherwise, the allegations in paragraph 33 are legal conclusions and not
 13   averments of fact to which Defendants are required to respond. To the extent a
 14   response is required, and except as specifically admitted, Defendants deny the
 15   allegations in paragraph 33.
 16        34. Defendants admit that the statute referenced in paragraph 34 speaks for
 17   itself. Otherwise, the allegations in paragraph 34 are legal conclusions and not
 18   averments of fact to which Defendants are required to respond. To the extent a
 19   response is required, and except as specifically admitted, Defendants deny the
 20   allegations in paragraph 34.
 21        35. Defendants admit that the statute referenced in paragraph 35 speaks for
 22   itself. Otherwise, the allegations in paragraph 35 are legal conclusions and not
 23   averments of fact to which Defendants are required to respond. To the extent a
 24   response is required, and except as specifically admitted, Defendants deny the
 25   allegations in paragraph 35.
 26        36. Defendants admit that the statute referenced in paragraph 36 speaks for
 27   itself. Otherwise, the allegations in paragraph 36 are legal conclusions and not
 28   averments of fact to which Defendants are required to respond. To the extent a
                                                  6
          Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                        (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8744 Page 8 of 21



  1   response is required, and except as specifically admitted, Defendants deny the
  2   allegations in paragraph 36.
  3        37. Defendants admit that the statutes referenced in footnote 4 speak for
  4   themselves. Otherwise, the allegations in paragraph 37 and footnote 5 characterize
  5   Plaintiffs’ claims and legal conclusions and are not averments of fact to which
  6   Defendants are required to respond. To the extent a response is required, and
  7   except as specifically admitted, Defendants deny the allegations in paragraph 37
  8   and footnotes 4 and 5.
  9        38. Defendants admit that the judicial opinion quoted in paragraph 38 speaks
 10   for itself. Otherwise, the allegations in paragraph 38 are legal conclusions and not
 11   averments of fact to which Defendants are required to respond. To the extent a
 12   response is required, and except as specifically admitted, Defendants deny the
 13   allegations in paragraph 38.
 14        39. Defendants admit that the judicial opinion quoted in paragraph 39 speaks
 15   for itself. Otherwise, the allegations in paragraph 39 are legal conclusions and not
 16   averments of fact to which Defendants are required to respond. To the extent a
 17   response is required, and except as specifically admitted, Defendants deny the
 18   allegations in paragraph 39.
 19        40. Defendants admit that the judicial opinion quoted in paragraph 40 speaks
 20   for itself. Otherwise, the allegations in paragraph 40 are legal conclusions and not
 21   averments of fact to which Defendants are required to respond. To the extent a
 22   response is required, and except as specifically admitted, Defendants deny the
 23   allegations in paragraph 40.
 24        41. Defendants admit that the judicial opinion quoted in paragraph 41 speaks
 25   for itself. Otherwise, the allegations in paragraph 41 are legal conclusions and not
 26   averments of fact to which Defendants are required to respond. To the extent a
 27   response is required, and except as specifically admitted, Defendants deny the
 28   allegations in paragraph 41.
                                                  7
          Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                        (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8745 Page 9 of 21



  1        42. The allegations in paragraph 42 characterize Plaintiffs’ claims and are not
  2   averments of fact to which Defendants are required to respond. To the extent a
  3   response is required, Defendants deny the allegations in paragraph 42.
  4        43. Defendants admit that the judicial opinion referenced in paragraph 43
  5   speaks for itself. Otherwise, the allegations in paragraph 43 are legal conclusions
  6   and not averments of fact to which Defendants are required to respond. To the
  7   extent a response is required, and except as specifically admitted, Defendants deny
  8   the allegations in paragraph 43.
  9        44. The allegations in paragraph 44 and footnote 6 characterize Plaintiffs’
 10   claims and are not averments of fact to which Defendants are required to respond.
 11   To the extent a response is required, Defendants deny the allegations in paragraph
 12   44 and footnote 6.
 13        45. Defendants lack sufficient knowledge or information to form a belief as
 14   to the truth of the allegations in paragraph 45, and on that basis, deny each and
 15   every allegation therein.
 16        46. Defendants admit that the dissenting opinion quoted in paragraph 46
 17   speaks for itself. Otherwise, the allegations in paragraph 46 are legal conclusions
 18   and not averments of fact to which Defendants are required to respond. To the
 19   extent a response is required, and except as specifically admitted, Defendants deny
 20   the allegations in paragraph 46.
 21        47. Defendants admit that the judicial opinions referenced in paragraph 47
 22   speak for themselves. Otherwise, the allegations in paragraph 47 are legal
 23   conclusions and not averments of fact to which Defendants are required to respond.
 24   To the extent a response is required, and except as specifically admitted,
 25   Defendants deny the allegations in paragraph 47.
 26        48. Defendants admit that the concurring opinion quoted in paragraph 48
 27   speaks for itself. Otherwise, the allegations in paragraph 48 characterize Plaintiffs’
 28   claims and legal conclusions and are not averments of fact to which Defendants are
                                                  8
          Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                        (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8746 Page 10 of 21



   1   required to respond. To the extent a response is required, and except as specifically
   2   admitted, Defendants deny the allegations in paragraph 48.
   3       49. Defendants admit that the concurring opinion quoted in paragraph 49
   4   speaks for itself. Otherwise, the allegations in paragraph 49 characterize Plaintiffs’
   5   claims and legal conclusions and are not averments of fact to which Defendants are
   6   required to respond. To the extent a response is required, and except as specifically
   7   admitted, Defendants deny the allegations in paragraph 49.
   8       50. Defendants admit that the concurring opinion quoted in paragraph 50
   9   speaks for itself. Otherwise, the allegations in paragraph 50 characterize Plaintiffs’
  10   claims and legal conclusions and are not averments of fact to which Defendants are
  11   required to respond. To the extent a response is required, and except as specifically
  12   admitted, Defendants deny the allegations in paragraph 50.
  13       51. The allegations in paragraph 51 characterize Plaintiffs’ claims and legal
  14   conclusions and are not averments of fact to which Defendants are required to
  15   respond. To the extent a response is required, Defendants deny the allegations in
  16   paragraph 51.
  17       52. The allegations in paragraph 52 characterize Plaintiffs’ claims and legal
  18   conclusions and are not averments of fact to which Defendants are required to
  19   respond. To the extent a response is required, Defendants deny the allegations in
  20   paragraph 52.
  21       53. The allegations in paragraph 53 characterize Plaintiffs’ claims and legal
  22   conclusions and are not averments of fact to which Defendants are required to
  23   respond. To the extent a response is required, Defendants deny the allegations in
  24   paragraph 53.
  25       54. Defendants admit that the statutes and regulations referenced in
  26   paragraph 54 speak for themselves. Otherwise, the allegations in paragraph 54
  27   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact
  28   to which Defendants are required to respond. To the extent a response is required,
                                                   9
           Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8747 Page 11 of 21



   1   and except as specifically admitted, Defendants deny the allegations in
   2   paragraph 54.
   3        55. Defendants admit that the statutes and regulations referenced in
   4   paragraph 55 speak for themselves. Otherwise, the allegations in paragraph 55
   5   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact
   6   to which Defendants are required to respond. To the extent a response is required,
   7   and except as specifically admitted, Defendants deny the allegations in
   8   paragraph 55.
   9        56. Defendants admit that the statute and regulation referenced in footnote 7
  10   speak for themselves. Otherwise, Defendants lack sufficient knowledge or
  11   information to form a belief as to the truth of the allegations in paragraph 56, and
  12   on that basis, and except as specifically admitted, deny each and every allegation
  13   therein.
  14        57. Defendants admit that the statutes referenced in paragraph 57 speak for
  15   themselves. Otherwise, Defendants lack sufficient knowledge or information to
  16   form a belief as to the truth of the allegations in paragraph 57, and on that basis, and
  17   except as specifically admitted, deny each and every allegation therein.
  18        58. Defendants lack sufficient knowledge or information to form a belief as
  19   to the truth of the allegations in the first sentence of paragraph 58, and on that basis,
  20   deny the allegations in the first sentence of paragraph 58. The remaining
  21   allegations in paragraph 58 characterize Plaintiffs’ claims and legal conclusions and
  22   are not averments of fact to which Defendants are required to respond. To the
  23   extent a response is required, Defendants deny the remaining allegations in
  24   paragraph 58.
  25        59. Defendants lack sufficient knowledge or information to form a belief as
  26   to the truth of the allegations in paragraph 59, and on that basis, deny the
  27   allegations in paragraph 59.
  28
                                                   10
           Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8748 Page 12 of 21



   1        60. Defendants lack sufficient knowledge or information to form a belief as
   2   to the truth of the allegations in paragraph 60, and on that basis, deny the
   3   allegations in paragraph 60.
   4        61. Defendants lack sufficient knowledge or information to form a belief as
   5   to the truth of the allegations in paragraph 61, and on that basis, deny the
   6   allegations in paragraph 61.
   7        62. Defendants lack sufficient knowledge or information to form a belief as
   8   to the truth of the allegations in the first sentence of paragraph 62, and on that basis,
   9   deny the allegations in the first sentence of paragraph 62. The remaining
  10   allegations in paragraph 62 characterize Plaintiffs’ claims and legal conclusions and
  11   are not averments of fact to which Defendants are required to respond. To the
  12   extent a response is required, Defendants deny the remaining allegations in
  13   paragraph 62.
  14        63. Defendants lack sufficient knowledge or information to form a belief as
  15   to the truth of the allegations in paragraph 63, and on that basis, deny the
  16   allegations in paragraph 63.
  17        64. Defendants admit that the regulation referenced in footnote 8 speaks for
  18   itself. Defendants lack sufficient knowledge or information to form a belief as to
  19   the truth of the allegations in the first sentence of paragraph 64, and on that basis,
  20   and except as specifically admitted, deny the allegations in the first sentence of
  21   paragraph 64. The remaining allegations in paragraph 64 characterize Plaintiffs’
  22   claims and legal conclusions and are not averments of fact to which Defendants are
  23   required to respond. To the extent a response is required, and except as specifically
  24   admitted, Defendants deny the remaining allegations in paragraph 64.
  25        65. Defendants lack sufficient knowledge or information to form a belief as
  26   to the truth of the allegations in paragraph 65, and on that basis, deny the
  27   allegations in paragraph 65.
  28
                                                   11
           Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8749 Page 13 of 21



   1        66. Defendants lack sufficient knowledge or information to form a belief as
   2   to the truth of the allegations in paragraph 66, and on that basis, deny the
   3   allegations in paragraph 66.
   4        67. Defendants lack sufficient knowledge or information to form a belief as
   5   to the truth of the allegations in paragraph 67, and on that basis, deny the
   6   allegations in paragraph 67.
   7        68. Defendants lack sufficient knowledge or information to form a belief as
   8   to the truth of the allegations in paragraph 68, and on that basis, deny the
   9   allegations in paragraph 68.
  10        69. Defendants lack sufficient knowledge or information to form a belief as
  11   to the truth of the allegations in paragraph 69, and on that basis, deny the
  12   allegations in paragraph 69.
  13        70. Defendants admit that the statute reference in paragraph 70 speaks for
  14   itself. Otherwise, the allegations in paragraph 70 characterize Plaintiffs’ claims and
  15   legal conclusions and are not averments of fact to which Defendants are required to
  16   respond. To the extent a response is required, and except as specifically admitted,
  17   Defendants deny the allegations in paragraph 70.
  18        71. Defendants admit that the statute reference in paragraph 71 speaks for
  19   itself. Otherwise, the allegations in paragraph 71 characterize Plaintiffs’ claims and
  20   legal conclusions and are not averments of fact to which Defendants are required to
  21   respond. To the extent a response is required, and except as specifically admitted,
  22   Defendants deny the allegations in paragraph 71.
  23        72. Defendants lack sufficient knowledge or information to form a belief as
  24   to the truth of the allegations in paragraph 72, and on that basis, deny the
  25   allegations in paragraph 72.
  26        73. Defendants admit that the statutes referenced in paragraph 73 speak for
  27   themselves. Otherwise, Defendants lack sufficient knowledge or information to
  28
                                                   12
           Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8750 Page 14 of 21



   1   form a belief as to the truth of the allegations in paragraph 73, and on that basis, and
   2   except as specifically admitted, deny the allegations in paragraph 73.
   3        74. Defendants lack sufficient knowledge or information to form a belief as
   4   to the truth of the allegations in paragraph 74, and on that basis, deny the
   5   allegations in paragraph 74.
   6        75. Defendants lack sufficient knowledge or information to form a belief as
   7   to the truth of the allegations in paragraph 75, and on that basis, deny the
   8   allegations in paragraph 75.
   9        76. Defendants lack sufficient knowledge or information to form a belief as
  10   to the truth of the allegations in paragraph 76, and on that basis, deny the
  11   allegations in paragraph 76.
  12        77. Defendants lack sufficient knowledge or information to form a belief as
  13   to the truth of the allegations in paragraph 77, and on that basis, deny the
  14   allegations in paragraph 77.
  15        78. Defendants lack sufficient knowledge or information to form a belief as
  16   to the truth of the allegations in paragraph 78, and on that basis, deny the
  17   allegations in paragraph 78.
  18        79. Defendants lack sufficient knowledge or information to form a belief as
  19   to the truth of the allegations in paragraph 79, and on that basis, deny the
  20   allegations in paragraph 79.
  21        80. Defendants lack sufficient knowledge or information to form a belief as
  22   to the truth of the allegations in paragraph 80, and on that basis, deny the
  23   allegations in paragraph 80.
  24        81. Defendants lack sufficient knowledge or information to form a belief as
  25   to the truth of the allegations in the first sentence of paragraph 81, and on that basis,
  26   deny the allegations in paragraph 81. The remaining allegations in paragraph 81
  27   are legal conclusions and not averments of fact to which Defendants are required to
  28
                                                   13
           Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8751 Page 15 of 21



   1   respond. To the extent a response is required, Defendants deny the remaining
   2   allegations in paragraph 81.
   3        82. Defendants lack sufficient knowledge or information to form a belief as
   4   to the truth of the allegations in the first sentence of paragraph 82, and on that basis,
   5   deny the allegations in the first sentence of paragraph 82. The remaining
   6   allegations in paragraph 82 characterize Plaintiffs’ claims and legal conclusions and
   7   are not averments of fact to which Defendants are required to respond. To the
   8   extent a response is required, Defendants deny the remaining allegations in
   9   paragraph 82.
  10        83. Defendants lack sufficient knowledge or information to form a belief as
  11   to the truth of the allegations in paragraph 83, and on that basis, deny the
  12   allegations in paragraph 83.
  13        84. Defendants lack sufficient knowledge or information to form a belief as
  14   to the truth of the allegations in paragraph 84, and on that basis, deny the
  15   allegations in paragraph 84.
  16        85. Defendants lack sufficient knowledge or information to form a belief as
  17   to the truth of the allegations in the first sentence of paragraph 85, and on that basis,
  18   deny the allegations in the first sentence of paragraph 85. The remaining
  19   allegations in paragraph 85 characterize Plaintiffs’ claims and legal conclusions and
  20   are not averments of fact to which Defendants are required to respond. To the
  21   extent a response is required, Defendants deny the remaining allegations in
  22   paragraph 85.
  23        86. Defendants lack sufficient knowledge or information to form a belief as
  24   to the truth of the allegations in the first sentence of paragraph 86, and on that basis,
  25   deny the allegations in the first sentence of paragraph 86. The remaining
  26   allegations in paragraph 86 characterize Plaintiffs’ claims and legal conclusions and
  27   are not averments of fact to which Defendants are required to respond. To the
  28
                                                   14
           Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8752 Page 16 of 21



   1   extent a response is required, Defendants deny the remaining allegations in
   2   paragraph 86.
   3                   DECLARATORY JUDGMENT ALLEGATIONS
   4       87. Defendants admit that the statutes and regulations referenced in
   5   paragraph 87 speak for themselves. Otherwise, the allegations in paragraph 87
   6   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact
   7   to which Defendants are required to respond. To the extent a response is required,
   8   and except as specifically admitted, Defendants deny the allegations in
   9   paragraph 87.
  10                        INJUNCTIVE RELIEF ALLEGATIONS
  11       88. Defendants admit that the statutes and regulations referenced in
  12   paragraph 88 speak for themselves. Otherwise, the allegations in paragraph 88
  13   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact
  14   to which Defendants are required to respond. To the extent a response is required,
  15   and except as specifically admitted, Defendants deny the allegations in
  16   paragraph 88.
  17       89. Defendants admit that the statutes and regulations referenced in
  18   paragraph 89 speak for themselves. Otherwise, the allegations in paragraph 89
  19   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact
  20   to which Defendants are required to respond. To the extent a response is required,
  21   and except as specifically admitted, Defendants deny the allegations in
  22   paragraph 89.
  23                            FIRST CLAIM FOR RELIEF
                          U.S. CONST., AMEND. II, 42 U.S.C. § 1983
  24
  25       90. Defendants incorporate by reference herein their responses contained in
  26   paragraphs 1 through 89, inclusive.
  27
  28
                                                   15
           Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8753 Page 17 of 21



   1        91. Defendants lack sufficient knowledge or information to form a belief as
   2   to the truth of the allegations in paragraph 91, and on that basis, deny the
   3   allegations in paragraph 91.
   4        92. Defendants admit that the statute referenced in paragraph 92 speaks for
   5   itself. Otherwise, Defendants lack sufficient knowledge or information to form a
   6   belief as to the truth of the allegations in paragraph 92, and on that basis, and except
   7   as specifically admitted, deny the allegations in paragraph 92.
   8        93. Defendants admit that the statute referenced in paragraph 93 speaks for
   9   itself. Otherwise, Defendants lack sufficient knowledge or information to form a
  10   belief as to the truth of the allegations in paragraph 93, and on that basis, and except
  11   as specifically admitted, deny the allegations in paragraph 93.
  12        94. Defendants admit that the statute referenced in paragraph 94 speaks for
  13   itself. Otherwise, Defendants lack sufficient knowledge or information to form a
  14   belief as to the truth of the allegations in paragraph 94, and on that basis, and except
  15   as specifically admitted, deny the allegations in paragraph 94.
  16        95. Defendants admit that the statute referenced in paragraph 95 speaks for
  17   itself. Otherwise, Defendants lack sufficient knowledge or information to form a
  18   belief as to the truth of the allegations in paragraph 95, and on that basis, and except
  19   as specifically admitted, deny the allegations in paragraph 95.
  20        96. Defendants admit that the statute referenced in paragraph 96 speaks for
  21   itself. Otherwise, Defendants lack sufficient knowledge or information to form a
  22   belief as to the truth of the allegations in paragraph 96, and on that basis, and except
  23   as specifically admitted, deny the allegations in paragraph 96.
  24        97. The allegations in paragraph 97 characterize Plaintiffs’ claims and legal
  25   conclusions and are not averments of fact to which Defendants are required to
  26   respond. To the extent a response is required, Defendants deny the allegations in
  27   paragraph 97.
  28
                                                   16
           Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8754 Page 18 of 21



   1        98. The allegations in paragraph 98 characterize Plaintiffs’ claims and legal
   2   conclusions and are not averments of fact to which Defendants are required to
   3   respond. To the extent a response is required, Defendants deny the allegations in
   4   paragraph 98.
   5        99. The allegations in paragraph 99 characterize Plaintiffs’ claims and legal
   6   conclusions and are not averments of fact to which Defendants are required to
   7   respond. To the extent a response is required, Defendants deny the allegations in
   8   paragraph 99.
   9        100. Defendants lack sufficient knowledge and information to form a belief as
  10   to the truth of the allegations in the first sentence of paragraph 100, and on that
  11   basis, deny the allegations in the first sentence of paragraph 100. The remaining
  12   allegations in paragraph 100 characterize Plaintiffs’ claims and legal conclusions
  13   and are not averments of fact to which Defendants are required to respond. To the
  14   extent a response is required, Defendants deny the remaining allegations in
  15   paragraph 100.
  16        101. The allegations in paragraph 101 characterize Plaintiffs’ claims and legal
  17   conclusions and are not averments of fact to which Defendants are required to
  18   respond. To the extent a response is required, Defendants deny the remaining
  19   allegations in paragraph 101.
  20        102. The allegations in paragraph 102 characterize Plaintiffs’ claims and legal
  21   conclusions and are not averments of fact to which Defendants are required to
  22   respond. To the extent a response is required, Defendants deny the remaining
  23   allegations in paragraph 102.
  24        103. The allegations in paragraph 103 characterize Plaintiffs’ claims and legal
  25   conclusions and are not averments of fact to which Defendants are required to
  26   respond. To the extent a response is required, Defendants deny the remaining
  27   allegations in paragraph 103.
  28
                                                   17
           Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8755 Page 19 of 21



   1          104. The allegations in paragraph 104 characterize Plaintiffs’ claims and legal
   2   conclusions and are not averments of fact to which Defendants are required to
   3   respond. To the extent a response is required, Defendants deny the remaining
   4   allegations in paragraph 104.
   5                                     PRAYER FOR RELIEF
   6          105. Defendants deny that Plaintiffs are entitled to the requested relief set
   7   forth in line 2 on page 41 of the Complaint through line 11 on page 42 of the
   8   Complaint, or to any relief whatsoever. To the extent the Prayer for Relief contains
   9   any allegations to which a response is required, Defendants deny them.
  10                                  AFFIRMATIVE DEFENSES
  11          In addition to the foregoing responses to the allegations in the Complaint, and
  12   without admitting any allegations contained therein, Defendants assert the
  13   following affirmative defenses based on information and belief:
  14                              FIRST AFFIRMATIVE DEFENSE
  15          The Complaint, and the claims for relief alleged therein, fails to state facts
  16   sufficient to constitute a cause of action.
  17                            SECOND AFFIRMATIVE DEFENSE
  18          Plaintiffs’ claims in this action are barred because Plaintiffs lack standing to
  19   bring them.
  20                              THIRD AFFIRMATIVE DEFENSE
  21          The Complaint, and each claim for relief alleged therein, is barred by the
  22   equitable doctrines of estoppel, laches, unclean hands, and/or waiver.
  23                            FOURTH AFFIRMATIVE DEFENSE
  24          To the extent Defendants have undertaken any conduct with respect to the
  25   subjects and events underlying the Complaint, such conduct was, at all times
  26   material thereto, undertaken in good faith and in reasonable reliance on existing
  27   law.
  28
                                                      18
              Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                            (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8756 Page 20 of 21



   1                               FIFTH AFFIRMATIVE DEFENSE
   2          Defendants have not knowingly or intentionally waived any applicable
   3   affirmative defense. Defendants reserve the right to assert and rely upon additional
   4   affirmative defenses to the extent they are applicable.
   5          WHEREFORE, Defendants pray that:
   6          1.       Plaintiffs take nothing by reason of their Complaint;
   7          2.       Judgment be entered in favor of Defendants and adverse to Plaintiffs;
   8          3.       Defendants be awarded costs incurred in defending this action; and
   9          4.       Defendants be awarded such further relief that the Court may deem just
  10   and proper.
  11   Dated: December 14, 2020                           Respectfully Submitted,
  12                                                      XAVIER BECERRA
                                                          Attorney General of California
  13                                                      MARK R. BECKINGTON
                                                          Supervising Deputy Attorney General
  14                                                      PETER H. CHANG
                                                          Deputy Attorney General
  15
  16                                                      s/ John D. Echeverria
  17                                                      JOHN D. ECHEVERRIA
                                                          Deputy Attorney General
  18                                                      Attorneys for Defendants Xavier
                                                          Becerra, in his official capacity as
  19                                                      Attorney General of the State of
                                                          California, and Luis Lopez, in his
  20                                                      official capacity as Director of the
                                                          Department of Justice Bureau of
  21                                                      Firearms
  22
  23   SA2019104420
       42475717.docx
  24
  25
  26
  27
  28
                                                     19
             Defendants’ Answer to First Amended Complaint for Declaratory and Injunctive Relief
                                           (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 69 Filed 12/14/20 PageID.8757 Page 21 of 21




                                    CERTIFICATE OF SERVICE

  Case Name:        James Miller et al. v. Xavier Becerra, et al.
  Case No.          3:19-cv-01537-BEN-JLB

  I hereby certify that on December 14, 2020, I electronically filed the following documents with
  the Clerk of the Court by using the CM/ECF system:
   DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT FOR
   DECLARATORY AND INJUNCTIVE RELIEF
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on December
  14, 2020, at San Francisco, California.


                  Robert Hallsey                                    /s/ Robert Hallsey
                    Declarant                                            Signature

  SA2019104420
  42475812.docx
